 



EXECUTION
COPY      

Exhibit 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) by and between Lions Gate
Entertainment Corp. (“Lions Gate”) and Michael Burns (“Burns”) is entered into
as of September 1, 2006.
     This Agreement relates to the terms and conditions of Burns’ employment
with Lions Gate for the term specified herein.
     The parties hereby agree as follows:
     1. Employment. Lions Gate hereby employs Burns to serve in the capacity of
Vice Chairman of Lions Gate on the terms and conditions set forth herein. Burns
shall render such services as are customarily provided by persons in the
capacity of Vice Chairman in the motion picture industry and as may be
reasonably requested by Lions Gate. Burns hereby agrees to comply with all
reasonable requirements, directions and requests, and with all reasonable rules
and regulations made by Lions Gate in connection with the regular conduct of its
business; to render services during Burns’ employment hereunder whenever and
wherever and as often as Lions Gate may reasonably require in a competent,
conscientious and professional manner, and as instructed by Lions Gate in all
matters, including those involving artistic taste and judgment, but there shall
be no obligation on Lions Gate to cause or allow Burns to render any services,
or to include all or any of Burns’ work or services in any motion picture or
other property or production. Notwithstanding the foregoing, Lions Gate
acknowledges that Burns is a shareholder of Ignite Entertainment and the parties
agree to negotiate at arms length any matters concerning Lions Gate and Ignite.
     2. Term. Burns’ employment term under this Agreement shall commence on
September 1, 2006 and continue through and including September 1, 2010 (the
“Term”).
     3. Base Salary. Lions Gate shall pay Burns an annual fixed salary of
US$750,000 (the “Base Salary”) during the Term payable in equal installments in
accordance with Lions Gate’s standard payroll practices.
     4. Bonuses.
          (a) Discretionary Annual Bonus. Burns is eligible to receive a
discretionary annual bonus (the “Discretionary Bonus”) based on Lions Gate’s
fiscal year. Lions Gate’s Chief Executive Officer shall recommend a bonus
amount, if any, for Burns with input from Lions Gate’s Compensation Committee
(“Compensation Committee”) and the Compensation Committee shall have sole and
absolute discretion regarding the bonus amount and Burns’ entitlement to a
bonus. Burns’ entitlement to a bonus and/or the amount of bonus shall be
determined using the following criteria (with no emphasis to be derived from the
order in which they appear): EBITDA; revenue and bottom line performance; Lions
Gate’s ability to pay such bonus; earnings; free cashflow levels; debt
reduction; and share price. Lions Gate will be guided, informally, by a formula
of 100% of base salary, if annual targets are met, but the Compensation
Committee will also consider other criteria, such as transformative transactions
for which Burns is materially responsible. The Discretionary Bonus, if any,
shall be payable in a

1



--------------------------------------------------------------------------------



 




timely manner, but in any event when bonuses, if any, are generally given to
Lions Gate’s other senior-level employees. Burns shall be eligible for
consideration by the Compensation Committee, at the end of the fiscal year, for
a pro-rata Discretionary Bonus for those years in which he is employed for only
a portion of the applicable fiscal year. All bonuses, if any, shall be payable
at the time such bonuses are given to Lions Gate’s other senior-level employees.
     5. Stock Price Bonus. If, during the Term the volume-weighted average of
the median (between the high and low of each trading day) daily Company stock
price is not less than US$13.00 per share for a period of six (6) consecutive
months then Lions Gate shall pay Burns a one time bonus (in addition to any Base
Salary, Discretionary Bonus, Restricted Stock Units (as defined below), Options
(as defined below) or Benefits (as defined below) payable pursuant to this
Agreement) in the sum of US$600,000 (the “Stock Price Bonus ”) within five
(5) business days following the satisfaction of the preceding condition.
     In addition, if during the Term the volume-weighted average of the median
(between the high and low of each trading day) daily Company stock price is not
less than US$16.00 per share for a period of six (6) consecutive months then
Lions Gate shall pay Burns a one time additional Stock Price Bonus of US$600,000
within five (5) business days following the satisfaction of the preceding
condition.
     In addition, if during the Term the volume-weighted average of the median
(between the high and low of each trading day) daily Company stock price is not
less than US$19.00 per share for a period of six (6) consecutive months then
Lions Gate shall pay Burns a one time additional Stock Price Bonus of US$600,000
within five (5) business days following the satisfaction of the preceding
condition.
     For the avoidance of doubt, Burns shall not be entitled to receive the
Stock Price Bonus at any specified target more than one time during the Term and
the maximum aggregate bonus that could be payable to Burns under any scenario
during the Term pursuant to this Paragraph 5 is US$1,800,000; provided further
that a single rise in stock price can trigger all three Stock Price Bonuses.
     Notwithstanding the foregoing, if on or before the time the Stock Price
Bonus becomes payable an applicable bank has declared Lions Gate to be in
material default of any of its bank covenants, and such default is directly
attributable to Burns’ negligent disregard of any such covenants (of which he
has received notice) or his negligent supervision of any of his direct reports,
Burns shall not be entitled to the Stock Price Bonus; provided, however, the
foregoing shall be subject to binding arbitration as set forth in Paragraph
18(f) should Burns dispute Lions Gate’s position with respect thereto.
     6. Restricted Stock Units.
          (a) Grant of Restricted Stock Units. Provided that Burns’ employment
hereunder has not previously been terminated for cause (as defined herein),
death, or disability (as defined herein) or at his own election and subject to
regulatory approval, if required, Burns shall be granted a total of 666,666
Restricted Stock Units (“RSUs”) according to the following

2



--------------------------------------------------------------------------------



 



schedule: (i) 333,333 time vesting RSUs shall be granted as soon as practicable
after the date hereof (the “Time Vesting RSUs”); (ii) 333,333 performance
vesting RSUs shall be granted in four (4) annual grants (one-fourth for each
year) with the first such grant to be made as soon as practicable after the date
hereof and subsequent grants to be made on September 1, 2007, September 1, 2008,
and September 1, 2009 (the “Performance Vesting RSUs”). Such RSUs shall be
payable upon vesting in an equal number of common shares of Lions Gate. The
foregoing RSUs shall be in addition to any equity interest (whether options,
warrants or otherwise) previously granted to Burns pursuant to any previous
employment agreement or otherwise, which expressly includes but is not limited
to 375,000 phantom shares in favor of Burns granted by agreement dated
December 11, 2001 (collectively, the “Pre-existing Equity”).
          (b) Date of Vesting. Subject to Burns’ continued employment hereunder
through the relevant vesting date, the RSUs shall vest as follows:
               (i) The Time Vesting RSUs (333,333 RSUs) shall vest in four
(4) equal annual installments with the first such installment vesting on
September 1, 2007, and the last vesting on September 1, 2010;
               (ii) The Performance Vesting RSUs shall be eligible to vest on an
annual schedule with the first grant being eligible to vest on September 1,
2007, the second on September 1, 2008, the third on September 1, 2009, and the
fourth on September 1, 2010 (each, a “Performance Vesting Date”); provided,
however, that the vesting of the RSUs on each such Performance Vesting Date
shall be subject to satisfaction of annual Company performance targets approved
in advance by the Compensation Committee for the twelve (12) month period ending
on such Performance Vesting Date. The Performance Vesting RSUs provided for by
this Section 6(b)(ii) shall vest on a sliding scale basis if the Company
performance targets have not been fully met for a particular year. For purposes
of example only, if seventy five (75) percent of Company targets have been met
for a particular year, seventy five (75) percent of the grant for that year
would vest. Notwithstanding the foregoing, the Compensation Committee may, in
its sole discretion, provide that any or all of the RSUs scheduled to vest on
any such Performance Vesting Date shall be deemed vested as of such date even if
the applicable performance targets are not met. Furthermore, the Compensation
Committee may, in its sole discretion, provide that any RSUs scheduled to vest
on any such Performance Vesting Date that do not vest because the applicable
performance targets are not met may vest on any future Performance Vesting Date
if the performance targets applicable to such future Performance Vesting Date
are exceeded.
          (c) Acceleration of Vesting: If the vesting of the RSUs are
accelerated pursuant to Paragraph 8(b) or Paragraph 12(b) below, then the
foregoing requirement that Burns be an employee shall not apply with respect to
any of the foregoing vesting dates.
     7. Options.

3



--------------------------------------------------------------------------------



 



          (a) Grant of Options. Provided that Burns’ employment hereunder has
not been terminated for cause (as defined herein), death, or disability (as
defined herein) or at his own election and subject to regulatory approval, if
required, Burns shall be granted, as soon as practicable after the date hereof,
an option to purchase 1,050,000 shares of Lions Gate stock (“the Option”) at a
per-share exercise price equal to the closing price of a Lions Gate common share
on the date the Option is granted. The foregoing Option shall be in addition to
any Pre-existing Equity as well as the RSU grants provided for in this
agreement.
          (b) Date of Vesting; Date Exercisable. Subject to Burns’ continued
employment hereunder, the Option shall vest and become exercisable as to 262,500
shares on each of September 1, 2007, September 1, 2008, September 1, 2009 and
September 1, 2010; provided, however, if the vesting of the option and rights to
exercise are accelerated pursuant to Paragraph 8(b) or Paragraph 12(b) below,
then the foregoing requirement that Burns be an employee shall not apply with
respect to any of the foregoing vesting dates.
     8. Change of Control. In the event of a “Change of Control” as defined
below, the following shall apply:
          (a) Change of Control definition. For purposes of this Agreement, the
term “Change of Control” shall mean:
               (i) if any person, other than a trustee or other fiduciary
holding securities of Lions Gate under an employee benefit plan of Lions Gate,
becomes the beneficial owner, directly or indirectly, of securities of Lions
Gate representing 33% or more of the outstanding shares of common stock of Lions
Gate as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate;
               (ii) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, there is a sale or disposition of 33% or more
of Lions Gate’s assets (or consummation of any transaction, or series of related
transactions, having similar effect);
               (iii) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, there occurs a change or series of changes in
the composition of the Board as a result of which half or less than half of the
directors are incumbent directors;
               (iv) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, a shareholder or group of shareholders acting
in concert obtain control of 33% or more of the outstanding shares;
               (v) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, a shareholder or group of shareholders acting
in concert obtain control of half of the Board;

4



--------------------------------------------------------------------------------



 



               (vi) if there is a dissolution or liquidation of Lions Gate; or
               (vii) if there is any transaction or series of related
transactions that has the substantial effect of any one or more of the
foregoing.
          (b) Unvested Restricted Stock Units/Options. If a Change in Control
occurs while Burns is employed by Lions Gate hereunder:
               (i) Any then-unvested portion of the Time Vesting RSUs granted
pursuant to Section 6(b)(i) above and any then-unvested portion of the Option
shall immediately and fully vest, and the Option shall become immediately and
fully exercisable.
               (ii) The Performance Vesting RSUs granted pursuant to
Section 6(b)(ii) above that are eligible to vest on the next Performance Vesting
Date after the date of such Change in Control (but not including any RSUs that
were eligible to vest on any preceding Performance Vesting Date and did not vest
on such date) shall immediately and fully vest. Unless otherwise provided by the
Compensation Committee, any RSUs that have not vested after giving effect to the
foregoing sentence shall immediately terminate.
          (c) Severance.
               (i) If, in connection with a Change of Control, Burns’ employment
by Lions Gate is terminated for any reason, excepting only termination for cause
(as set forth in Paragraph 11(d) below) and termination at Burns’ election
(pursuant to Paragraph 8(c)(ii) below), then notwithstanding anything to the
contrary in Paragraph 12 below Burns shall be entitled to the payment of
US$1,800,000 or the remainder of the Base Salary to be paid for the Term
(whichever amount is greater) together with the Options and the RSUs vested as a
result of the Change of Control as described above as well as Discretionary
Bonus, if any.
               (ii) For a period of fifteen (15) days following the effective
date of the Change of Control (i.e., the date of the formal closing of the
transaction) or notice from Lions Gate (whichever is later), Burns shall have
the right, exercisable in his sole discretion, to terminate his employment
hereunder by giving written notice thereof to Lions Gate within such fifteen
(15) day period, in which event Burns shall be entitled to the payment of
US$1,800,000 or the remainder of the Base Salary to be paid for the Term
(whichever amount is greater) together with the Options and the RSUs vested as a
result of the Change of Control as described above as well as Discretionary
Bonus, if any.
          (d) Waiver of Stock Price Bonus Condition Precedent. If at the time of
the effective date of a Change of Control Lions Gate’s share price is US$13.00,
$16.00 or $19.00 per share or greater than any of the foregoing, then Lions Gate
shall pay Burns any applicable Stock Price Bonus, without regard to the
potential condition precedent or reduction set forth in Paragraph 5 above,
within five (5) business days following such Change of Control.
     9. Benefits. During the Term, Burns shall be eligible for all employee
benefits (health insurance and vacation) and 401(k) per Lions Gate’s standard
benefit program for an

5



--------------------------------------------------------------------------------



 



employee employed by Lions Gate at Burns’ level. Burns shall be entitled to take
paid time off without a reduction in salary, subject to the demands and
requirements of Burns’ duties and responsibilities under the Agreement. Burns
shall not accrue any vacation. Burns shall be entitled to a car allowance in the
amount of US$1,111 per month. Notwithstanding the foregoing, nothing contained
in this Agreement shall obligate Lions Gate to adopt or implement any benefits,
or prevent or limit Lions Gate from making any blanket amendments, changes, or
modifications of the eligibility requirements or any other provisions of, or
terminating, in its entirety, any benefit at any time, and Burns’ participation
in or entitlement under any such benefit shall at all times be subject in all
respects thereto.
     10. Devotion of Time/Services. Burns recognizes that consistent with his
position as Vice Chairman he is required to devote all of his business time and
services to the business and interests of Lions Gate and, due to Burns’ high
level position, failure to do so would cause a material and substantial
disruption to Lions Gate’s operations. Consistent with the foregoing, Burns
agrees that he shall not undertake any activity that is in direct conflict with
the essential enterprise related interests of Lions Gate.
     11. Termination.
          This Agreement shall terminate upon the happening of any one or more
of the following events:
          (a) upon mutual written agreement between Lions Gate and Burns;
          (b) upon the death of Burns;
          (c) by Lions Gate giving written notice of termination to Burns during
the continuance of any Disability (as defined below) at any time after he has
been unable to perform the material services or material duties required of him
in connection with his employment by Lions Gate as a result of physical or
mental Disability (or disabilities) which has (or have) continued for a period
of ninety (90) days, or for a period of ninety (90) days in the aggregate,
during any twelve (12) consecutive month period. For purposes of this Agreement,
“Disability” shall mean a physical or mental impairment which renders Burns
unable to perform the essential functions of his position, with even reasonable
accommodation, which does not impose an undue hardship on Lions Gate. Lions Gate
reserves the right, acting reasonably and in good faith, to make the
determination of Disability under this Agreement based upon information supplied
by Burns and/or his medical personnel, as well as information from medical
personnel (or others) selected by Lions Gate or its insurers. Burns shall have
ten (10) days following written notice by Lions Gate to cure the Disability;
          (d) by giving written notice of termination for cause. “Cause” as used
herein means that Lions Gate, acting reasonably and in good faith, determines or
believes that Burns has engaged in or committed any of the following:
(A) conviction of a felony, except a felony relating to a traffic accident or
traffic violation; (B) gross negligence or willful misconduct with respect to
Lions Gate, which shall include, but is not limited to theft, fraud or other
illegal conduct, refusal or unwillingness to perform employment duties, sexual
harassment, any willful

6



--------------------------------------------------------------------------------



 



(and not legally protected act) that is likely to and which does in fact have
the effect of injuring the reputation, business or a business relationship of
Lions Gate, violation of any fiduciary duty, and violation of any duty of
loyalty; or (C) any material breach of this Agreement by Burns; provided,
however, Lions Gate shall not terminate Burns’ employment hereunder pursuant to
this Paragraph 11(d) unless it shall first give Burns written notice of the
alleged defect and the same is not cured within fifteen (15) business days of
such written notice;
          (e) by Burns giving notice of his intention to terminate in connection
with a Change of Control as set forth in Paragraph 8 above, provided that Burns’
right to terminate pursuant to said Paragraph shall be limited as set forth
therein; or
          (f) by Lions Gate giving notice to Burns of termination without cause.
     12. Effect of Termination.
          (a) Reasons Other Than Without Cause. If Lions Gate or Burns, as
applicable, terminates this Agreement pursuant to Paragraph 11, subparagraphs
(a) – (e) above, Lions Gate shall have no further obligation to pay Burns any
compensation of any kind other than already accrued but unpaid (A) Base Salary
(or severance as described in Paragraph 8(c) if Burns’ employment is terminated
in connection with a Change of Control), (B) Stock Price Bonus, (C) expense
reimbursement, (D) vacation pay, if any, (E) vested RSUs and Options, and
(F) pro rata Discretionary Bonus, if any.
     Notwithstanding the foregoing, if on the date of death or termination for
Disability pursuant to Paragraph 11, subparagraphs (b) and (c), the
volume-weighted average median stock price of Lions Gate’s stock for the
immediately prior four (4) month (or longer) period is US$13.00, $16.00, or
$19.00 per share or greater, then the applicable Stock Price Bonus shall be paid
in full if it otherwise becomes payable in accordance with the conditions set
forth in Paragraph 5 above applied without regard to the early termination of
this Agreement. If on the date of death or termination for disability the
volume-weighted average median stock price of Lions Gate’s stock for the
immediately prior period of less than four (4) months is US$ 13.00, $16.00, or
$19.00 per share or greater, then a pro-rated share of the applicable Stock
Price Bonus shall be paid if it otherwise becomes payable in accordance with the
conditions set forth in Paragraph 5 above applied without regard to the early
termination of this Agreement (i.e., if the target was achieved over the two
(2) month period immediately prior to termination for death or disability and
four (4) months later the target was achieved for the whole six (6) month
period, then Burns (or his estate, if applicable) would receive one third (1/3)
of the applicable Stock Price Bonus).
     Notwithstanding the foregoing, Lions Gate shall have no obligation to pay
any Stock Price Bonus, even if accrued, if this Agreement is terminated based on
Burns’ commission of a material fraud against Lions Gate; provided, however, any
such material fraud shall have been determined by binding arbitration as set
forth in Paragraph 18(f) below.
          (b) Without Cause. If Lions Gate terminates Burns’ employment without
cause pursuant to Paragraph 11(f) then Burns shall be entitled to receive
either: (A) the Base

7



--------------------------------------------------------------------------------



 



Salary through the conclusion of the Term in accordance with Lions Gate’s
standard payroll practices as if the Agreement had not been terminated; or (B) a
lump sum severance payment in the amount of 50% of the balance of the Base
Salary through the conclusion of the Term. Burns shall elect either alternative
(A) or (B) within ten (10) days of Lions Gate’s written notice of termination.
If Burns fails to make an election with ten (10) days then Burns shall be deemed
to have selected alternative (A). The foregoing amounts shall not be payable if
Burns’ termination is in connection with a Change of Control, but in such event
Burns shall be paid in accordance with Paragraph 8(c). Burns shall also be
entitled to receive any already accrued but unpaid (A) Base Salary, (B) Stock
Price Bonus, (C) expense reimbursement, (D) vacation pay, if any, and (E) pro
rata Discretionary Bonus, if any. If Lions Gate terminates Burns’ employment
hereunder without cause, (i) Any then-unvested portion of the RSUs granted
pursuant to Section 6(b)(i) above and any then-unvested portion of the Option
shall immediately and fully vest, and the Option shall become immediately and
fully exercisable, and (ii) the RSUs granted pursuant to Section 6(b)(ii) above
that are eligible to vest on the next Performance Vesting Date after the date of
such termination (but not including any RSUs that were eligible to vest on any
preceding Performance Vesting Date and did not vest on such date) shall
immediately and fully vest. Any RSUs that have not vested after giving effect to
the foregoing sentence shall immediately terminate.
     If Burns’ employment with Lions Gate is terminated pursuant to
Paragraph 8(c), 11(a) – (c) or 11(e) – (f) above, Burns shall have no obligation
to mitigate and Lions Gate shall have no right to offset any income thereafter
received by Burns against Lions Gate’s payment obligations to him.
     13. Indemnification. Except with respect to claims resulting from Burns’
willful misconduct or acts outside the scope of his employment hereunder, Burns
shall be indemnified by Lions Gate (whether during or after the Term) in respect
of all claims arising from or in connection with his position or services as an
officer of Lions Gate to the maximum extent permitted in accordance with Lions
Gate’s Certificate of Incorporation, its By-Laws and under applicable law, and
shall be covered by Lions Gate’s applicable directors and officers insurance
policy.
     14. Company Policies. Burns shall abide by the provisions of all policy
statements, including without limitation any conflict of interest policy
statement, of Lions Gate or adopted by Lions Gate from time to time during the
Term and furnished to Burns in writing or of which he has notice.
     15. Non-Solicitation. Burns shall not, during the Term and for a period of
one (1) year thereafter, directly or indirectly, induce or attempt to induce any
employee of Lions Gate or its affiliates, to leave Lions Gate or its affiliates
or to render employment services for any other person, firm or corporation.
     16. Property of Lions Gate. Burns acknowledges that the relationship
between the parties hereto is exclusively that of employer and employee and that
Lions Gate’s obligations to him are exclusively contractual in nature. Lions
Gate and/or its affiliates shall be the sole owner or owners of all interests
and proceeds of Burns’ services hereunder, including without

8



--------------------------------------------------------------------------------



 



limitation, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, scripts, audio visual materials,
promotional materials, photography and other intellectual properties and
creative works which Burns may prepare, create, produce or otherwise develop in
connection with and during his employment hereunder, including without
limitation, all copyrights and all rights to reproduce, use, authorize others to
use and sell such properties or works at any time or place for any purpose, free
and clear of any claims by Burns (or anyone claiming under him) of any kind or
character whatsoever (other than Burns’ right to compensation hereunder). Burns
shall have no right in or to such properties or works and shall not use such
properties or works for his own benefit or the benefit of any other person.
Burns shall, at the reasonable request of Lions Gate, execute such assignments,
certificates, applications, filings, instruments or other documents consistent
herewith as Lions Gate may from time to time reasonably deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title and interest in or to such properties or works. Burns’
assignment of rights in this Paragraph does not apply to any invention which
fully qualifies under Section 2870 of the California Labor Code. The parties
further acknowledge that Burns is the author and owner of a screenplay currently
entitled “Inside Information” and Lions Gate agrees that it claims no ownership
interest therein. Burns agrees that Lions Gate shall have the right of first
negotiation and last refusal concerning “Inside Information.”
     17. Confidential Information. All memoranda, notes, records and other
documents made or compiled by Burns, or made available to him during his
employment with Lions Gate concerning the business or affairs of Lions Gate or
its affiliates shall be Lions Gate’s property and shall be delivered to Lions
Gate on the termination of this Agreement or at any other time on request from
Lions Gate. Burns shall keep in confidence and shall not use for himself or
others, or divulge to others, any information concerning the business or affairs
of Lions Gate or its affiliates which is not otherwise publicly available and
which is obtained by Burns as a result of his employment, including without
limitation, trade secrets or processes and information reasonably deemed by
Lions Gate to be proprietary in nature, including without limitation, financial
information, programming or plans of Lions Gate or its affiliates, unless
disclosure is permitted by Lions Gate or required by law or legal process.
     18. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to principles
of conflict of laws.
          (b) Amendments. This Agreement may be amended or modified only by a
written instrument executed by each of the parties hereto.
          (c) Titles and Headings. Paragraph or other headings contained herein
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of any of the terms or provisions hereof.
          (d) Entire Agreement. Subject to the other terms hereof with respect
to prior agreements (e.g., the Pre-existing Equity referenced in Paragraphs 6
and 7 above), this

9



--------------------------------------------------------------------------------



 



Agreement constitutes the entire Agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements, negotiations and
understandings of the parties in connection therewith.
          (e) Successors and Assigns. This Agreement is binding upon the parties
hereto and their respective successors, assigns, heirs and personal
representatives. Except as specifically provided herein, neither of the parties
hereto may assign the rights and duties of this Agreement or any interest
therein, by operation of law or otherwise, without the prior written consent of
the other party, except that, without such consent, Lions Gate shall assign this
Agreement provided that it secures the assumption thereof by any successor to
all or substantially all of its stock, assets and business by dissolution,
merger, consolidation, transfer of assets or otherwise.
          (f) Arbitration. In exchange for the benefits of the speedy,
economical and impartial dispute resolution procedure of arbitration, Lions Gate
and Burns, with the advice and consent of their selected counsel, choose to
forego their right to resolution of their disputes in a court of law by a judge
or jury, and instead elect to treat their disputes, if any, pursuant to the
Federal Arbitration Act and/or California Civil Procedure Code §§ 1281 et seq.
               (i) Burns and Lions Gate agree that any and all claims or
controversies whatsoever brought by Burns or Lions Gate, arising out of or
relating to this Agreement, Burns’s employment with Lions Gate, or otherwise
arising between Burns and Lions Gate, will be settled by final and binding
arbitration in accordance with the applicable rules and procedures of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”). This includes all claims
whether arising in tort or contract and whether arising under statute or common
law. Such claims may include, but are not limited to, those relating to this
Agreement, wrongful termination, retaliation, harassment, or any statutory
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Fair Employment and Housing Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, or similar Federal or state statutes.
In addition, any claims arising out of the public policy of California, any
claims of wrongful termination, employment discrimination, retaliation, or
harassment of any kind, as well as any claim related to the termination or
non-renewal of this Agreement shall be arbitrated under the terms of this
Agreement. The obligation to arbitrate such claims will survive the termination
of this Agreement. Lions Gate shall be responsible for all costs of the
arbitration services, including the fees and costs of the arbitrator and court
reporter fees, unless Burns wishes to share such costs voluntarily. To the
extent permitted by law, the hearing and all filings and other proceedings shall
be treated in a private and confidential manner by the arbitrator and all
parties and representatives, and shall not be disclosed except as necessary for
any related judicial proceedings.
               (ii) The arbitration will be conducted before an arbitrator who
is a member of JAMS and mutually selected by the parties from the JAMS Panel. In
the event that the parties are unable to mutually agree upon an arbitrator, each
party shall select an arbitrator from the JAMS Panel and the two selected
arbitrators shall jointly select a third, and the arbitrators shall jointly
preside over the arbitration. The arbitrator(s) will have jurisdiction to

10



--------------------------------------------------------------------------------



 



determine the arbitrability of any claim. The arbitrator(s) shall have a
business office in or be a resident of Los Angeles County, California. The
arbitrator(s) shall have the authority to grant all monetary or equitable relief
(including, without limitation, injunctive relief, ancillary costs and fees, and
punitive damages) available under state and Federal law. Either party shall have
the right to appeal any adverse rulings or judgments to the JAMS Panel of
Retired Appellate Court Justices. Judgment on any award rendered by the
arbitrator(s) may be entered and enforced by any court having jurisdiction
thereof.
               (iii) Notwithstanding the foregoing, the parties agree to
participate in non-binding mediation with a mutually selected mediator prior to
initiation of any arbitration process, except that either party may file any
formal arbitration demand as necessary to preserve their legal rights.
     19. Limit on Benefits.
          (a) Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, Burns under any other
Lions Gate plan or agreement (such payments or benefits are collectively
referred to as the “Benefits” for purposes of this Paragraph 19) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Benefits shall be
reduced (but not below zero) if and to the extent that a reduction in the
Benefits would result in Burns retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than if Burns received all of the Benefits (such reduced amount is referred to
hereinafter as the “Limited Benefit Amount”). Unless Burns shall have given
prior written notice specifying a different order to Lions Gate to effectuate
the Limited Benefit Amount, Lions Gate shall reduce or eliminate the Benefits by
first reducing or eliminating those payments or benefits which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as hereinafter defined). Any notice
given by Burns pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing Burns’ rights
and entitlements to any benefits or compensation.
          (b) A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Lions Gate’s independent public accountants or
another certified public accounting firm of national reputation designated by
Lions Gate (the “Accounting Firm”). Lions Gate and Burns shall use their
reasonable efforts to cause the Accounting Firm to provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to Lions Gate and Burns within five (5) days of the date of
termination of Burns’ employment, if applicable, or such other time as requested
by Lions Gate or Burns (provided Burns reasonably believes that any of the
Benefits may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by Burns with respect to any Benefits,
Lions Gate and Burns shall use their reasonable efforts to cause the Accounting
Firm to furnish Burns with an opinion reasonably acceptable to Burns that no
Excise Tax will be

11



--------------------------------------------------------------------------------



 



imposed with respect to any such Benefits. Unless Burns provides written notice
to Lions Gate within ten (10) days of the delivery of the Determination to Burns
that he disputes such Determination, the Determination shall be binding, final
and conclusive upon Lions Gate and Burns.
     20. Severability. Each section, subsection and lesser portion of this
Agreement constitutes a separate and distinct undertaking, covenant and/or
provision hereof. In the event that any provision of this Agreement shall
finally be determined to be unlawful or unenforceable, such provision shall be
deemed to be severed from this Agreement, but every other provision shall remain
in full force and effect.
     21. Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
     22. Legal Counsel. In entering this Agreement, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
     23. Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
     24. Execution. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic and facsimile copies of
such signed counterparts may be used in lieu of the originals for any purpose.
     25. Notices. All notices to be given pursuant to this agreement shall be
effected either by mail or personal delivery in writing as follows:
Lions Gate:
Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attention: General Counsel
Burns:
Michael Burns
c/o Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404

12



--------------------------------------------------------------------------------



 



     In witness whereof, the parties hereto have executed this Agreement as of
the date first above written.

                  MICHAEL BURNS       LIONS GATE ENTERTAINMENT CORP.    
 
               
/s/ Michael Burns
      By:   /s/ Wayne Levin    
 
 
      Its:  
 
General Counsel    

13